Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant's election with traverse of Group I, drawn to a pharmaceutical composition in the reply filed on 8/27/2021 is acknowledged.  The traversal is on the ground(s) that allegedly according to applicant the cannabis extracts will contain terpenes and terpenoids as well as cannabinoids, whether the extracts are in the form of oils or resins or the extracts are obtained by alcohol extraction. Furthermore, a liquid formulation as defined in claim 10 is suitable for sublingual administration as set forth in claim 9. As such, Applicant believes a search and evaluation of all claims does not pose an undue burden on the Examiner.
This is not found persuasive since clearly even the difference between claim 4 and claim 10 was never spelled out either. Applicant has elected liquid which clearly a resin is not, thus the claims will be examined with respect to being a liquid. In order to move this case forward (and not send out another non-responsive notice) claim 4 will also be withdrawn from examination since it is not drawn to a liquid.

Thus, claims 4, 8, 9, 12-20, 27 are withdrawn from further consideration as being drawn to non-elected inventions. 

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to a composition comprising cannabis, THC, CBD.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
               
See MPEP 2106.07.

Effective January 7, 2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Applicants are kindly asked to review this guidance as well as MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions. 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart. 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 

            The claims are drawn to a pharmaceutical composition comprising cannabidiol (CBD) and A9-tetrahydrocannabinol (THC) in a ratio of CBD:THC from about 4:1 to about 1:5, one or more terpene or terpenoid compounds and optionally one or more pharmaceutically acceptable carriers, diluents, adjuvants, excipients or any combination thereof which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination, amounts or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter (i.e., cannabis), which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
(e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e., cannabis) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as cannabis, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material. Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged (as is evidenced by the instantly claimed invention). 
  Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts.  Alcohol extraction does not change this either. The ratio of CBD:THC also does not raise a markedly different characteristic. In fact, hemp oil in claim 11, reads on cannabis oil and is thus redundant and certainly does not raise a markedly different characteristic. Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. The same holds true for whether the composition is a cosmetic, pharmaceutical or food composition since there is nothing which imparts a markedly different characteristic on the composition. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed composition is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 
PRONG TWO: Evaluate whether the judicial exception is integrated into a practical application. The claims are directed to a composition, not its practical use such as a particular treatment or prophylaxis for a disease or medical condition.
Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known ingredients). 

Thus, the claimed composition is not eligible subject matter under current 35 USC 101 standards. See MPEP 2106.07.

Applicant argues that allegedly the combined composition of the CBD and THC; one or more terpenes or terpenoid compounds and a carrier oil creates a markedly different characteristic which is simply NOT true. Applicant argues that allegedly hemp oil and cannabis oil are not one and the same but hemp is cannabis sativa which is clearly cannabis so the applicant is simply wrong. In other words, the claimed invention reads on just cannabis because cannabis has CBD, THC and terpenes in it inherently thus there cannot be a markedly different characteristic on cannabis since in nature cannabis is cannabis. 

Applicant has also presented “Exhibit A” as an alleged source of markedly different results. First of all, this is NOT a signed declaration by the inventors. Secondly, even if it were, studying only 50 participants is NOT enough data to conclusively establish that the “markedly different” results even exist for all people across the range of different types of people in society at large. Applicant argues that HOPE 1 and HOPE 2 provide significant improvements all of which are completely subjective to the user and their individual perspective(s). Thus, the invention is NOT patentable since it does not present a markedly different characteristic.
 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Segreti (US 2019/0046499).

Segreti teaches a liquid extract of cannabis that has a CBD:THC ratio encompassing the claimed ratio, see abstract, paragraphs 5, 14, 20, 35, 55, 62, 64, 66, 73-78, and the claims. Terpenes are noted as being present. Cannabis as a source of the cannabis extract, the THC and CBD is also taught. Alcohol extraction with ethanol is also taught. Hemp oil (same as cannabis oil) is also taught as well as coconut oil. Whether the cannabis is first dried or not has no effect on the final extracted product but Segreti also teaches drying, paragraph 48 and 49. 

Segreti teaches that alcohol extraction of the cannabis can be performed with ethyl alcohol (ethanol), see paragraph 55. Segreti also teaches that drying can be performed. Note that this does NOT change the final pharmaceutical composition in any way, shape or form.
Applicant argues that allegedly Segreti does not teach a ratio of CBD:THC of about 4:1 to about 1:5, respectively. This is clearly untrue since Segreti clearly teaches a ratio of 1:1 CBD:THC see paragraph 76. 

Next, applicant alleges that Segreti fails to teach one or more terpene or terpenoid compounds which is NOT true since clearly in paragraph 36, terpenoids are noted as being in cannabis. 

Applicant argues that allegedly hemp oil and cannabis oil are not one and the same but hemp is cannabis sativa which is clearly cannabis so the applicant is simply wrong. In other words, the claimed invention reads on just cannabis because cannabis has CBD, THC and terpenes in it inherently. Thus, the cannabis oil of Segreti has THC, CBD (at the required ratios), terpenoids and hemp oil since it is the same as cannabis oil. 




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Segreti (US 2019/0046499).

Segreti teaches a liquid extract of cannabis that has a CBD:THC ratio encompassing the claimed ratio, see abstract, paragraphs 5, 14, 20, 35, 55, 62, 64, 66, 73-78, and the claims. Terpenes are noted as being present. Cannabis as a source of the cannabis extract, the THC and CBD is also taught. Alcohol extraction with ethanol is also taught. Hemp oil (same as cannabis oil) is also taught as well as coconut oil. Whether the cannabis is first dried or not has no effect on the final extracted product but Segreti also teaches drying, paragraph 48 and 49. 

Segreti teaches that alcohol extraction of the cannabis can be performed with ethyl alcohol (ethanol), see paragraph 55. Segreti also teaches that drying can be performed but this is also obvious to do since removing the water from the plant can only enhance the power and effectiveness of the ethanol for extraction. Note that this does NOT change the final pharmaceutical composition in any way, shape or form.

Applicant argues that allegedly Segreti does not teach a ratio of CBD:THC of about 4:1 to about 1:5, respectively. This is clearly untrue since Segreti clearly teaches a ratio of 1:1 CBD:THC see paragraph 76. 

Next, applicant alleges that Segreti fails to teach one or more terpene or terpenoid compounds which is NOT true since clearly in paragraph 36, terpenoids are noted as being in cannabis. 

Applicant argues that allegedly hemp oil and cannabis oil are not one and the same but hemp is cannabis sativa which is clearly cannabis so the applicant is simply wrong. In other words, the claimed invention reads on just cannabis because cannabis has CBD, THC and terpenes in it inherently. Thus, the cannabis oil of Segreti has THC, CBD (at the required ratios), terpenoids and hemp oil since it is the same as cannabis oil. 



Applicant has also presented “Exhibit A” as an alleged source of unexpected results. First of all, this is NOT a signed declaration by the inventors. Secondly, even if it were, studying only 50 participants is NOT enough data to conclusively establish that the “unexpected results” even exist for all people across the range of different types of people in society at large. Applicant argues that HOPE 1 and HOPE 2 provide significant improvements all of which are completely subjective to the user and their individual perspective(s). Thus, the “unexpected results” are at best, inconclusive.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655